Name: 2006/749/EC: Commission Decision of 31 October 2006 amending Decision 2004/4/EC authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt (notified under document number C(2006) 5109)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  international trade;  plant product;  health;  agricultural policy;  Africa
 Date Published: 2007-06-05; 2006-11-01

 1.11.2006 EN Official Journal of the European Union L 302/47 COMMISSION DECISION of 31 October 2006 amending Decision 2004/4/EC authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt (notified under document number C(2006) 5109) (2006/749/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 16(3) thereof, Whereas: (1) Under Commission Decision 2004/4/EC (2), tubers of Solanum tuberosum L., originating in Egypt, must not in principle be introduced into the Community. However, for the 2005/2006 import season the entry into the Community of such tubers was permitted from pest-free areas and subject to specific conditions. (2) During the 2005/2006 import season, a small number of interceptions of Pseudomonas solanacearum (Smith) Smith were recorded. (3) Egypt has submitted a report into the causes of these interceptions. That report details further stricter measures which have been taken by Egypt as regards the pest free areas and exporters involved in those interceptions. Certain areas have been taken off the list of pest free areas for the 2006/2007 import season. Two of the exporters involved have been formally warned and one exporter has been banned from exporting in the 2006/2007 season. (4) In the light of the information provided by Egypt, the Commission has established that there is no risk of spreading Pseudomonas solanacearum (Smith) Smith with the entry into the Community of tubers of Solanum tuberosum L. from pest-free areas of Egypt, provided that specific conditions are satisfied. (5) The entry into the Community of tubers of Solanum tuberosum L., originating in pest-free areas of Egypt, should therefore be permitted for the 2006/2007 import season. (6) Decision 2004/4/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/4/EC is amended as follows: 1. Article 2 is amended as follows: (a) in paragraph 1, 2005/2006 is replaced by 2006/2007; (b) in paragraph 2, import season 2005/2006 is replaced by import season referred to in paragraph 1. 2. In Article 3, 2005/2006 import season is replaced by import season referred to in Article 2(1). 3. In Article 4, 30 August 2006 is replaced by 31 August 2007. 4. In Article 7, 30 September 2006 is replaced by 30 September 2007. 5. The Annex is amended as follows: (a) in point 1(b)(iii), 2005/2006 is replaced by 2006/2007; (b) in the second indent of point 1(b)(iii), 1 January 2006 is replaced by 1 January 2007; (c) in point 1(b)(xii), 1 January 2006 is replaced by 1 January 2007; (d) in the second paragraph of point 5, import season 2005/2006 is replaced by import season referred to in Article 2(1). Article 2 This Decision is addressed to the Member States. Done at Brussels, 31 October 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2006/35/EC (OJ L 88, 25.3.2006, p. 9). (2) OJ L 2, 6.1.2004, p. 50. Decision as last amended by Decision 2005/840/EC (OJ L 312, 29.11.2005, p. 63).